DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-5, 11, and 19 have been cancelled.

Allowable Subject Matter
2.	Claims 6-10, 12-18, and 20-21 are allowed.
The following is an examiner’s statement for reasons for allowance:
3.	Claims 6-10, 12-18, and 20-21 are allowable over the prior art of record since references taken individually or in combination fails to particularly disclose 
a method for processing a control channel at user equipment (UE) in a multi-carrier communication system, the method comprising identifying a plurality of control channel element (CCE) subset candidates corresponding to the first carrier and the second
carrier, wherein: locations of CCEs in the plurality of CCE subset candidates corresponding to the first and second carriers at the aggregation levels are each 
determined by a pseudorandom number (see applicant remarks filed on 11/16/2020). 

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415